Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace, US 9,654,755 B2, in view of Keating, US 2018/0300862 A1.

Method claims 1-5, and 8 are drawn to the method of using the corresponding apparatus claimed in claims 9-13, and 16, respectively.  Therefore method claims 1-5, and 8 correspond to apparatus claims 9-13, and 16, respectively, and are rejected for the same reasons of obviousness as used below.

	Regarding claim 9, Wallace discloses: a video signal processing apparatus, comprising:
at least one processor:
and a memory, coupled to the at least one processor and storing one or more instructions that, when executed by the at least one processor, cause the video signal processing apparatus to:
perform color space conversion on a to-be-processed video signal to obtain a first non-linear red green blue (RGB) signal (Color space converter 205 and 235 of figure 3, converts a source video 200 to a non-linear color space as disclosed in column 5, lines 54-59.):
convert the first non-linear RGB signal based on an electro-optical transfer function, to obtain a first linear RGB signal (As further disclosed in lines 56-63 of column 5, a linearizer 210 of figure 3 converts the non-linear color space signals to linearized color space signals using, for instance an electro-optical transfer function.):
perform luminance mapping on the first linear RGB signal to obtain a second linear RGB signal (As disclosed in column 9, lines 42-45 with respect to figure 7, color volume transformer 215 of figure applies luminance tone mapping color space signal 330, generating a transformed color space signal.), wherein a luminance value range corresponding to the second linear RGB signal is the same as a luminance value range corresponding to a display device:
convert the second linear RGB signal based on an optical-electro transfer function, to obtain a second non-linear RGB signal (Delinearizer 230):
perform color space conversion on the second non-linear RGB signal to obtain a first luminance-chrominance signal (Color space converter 235): and
Wallace does not disclose:
perform saturation mapping on a chrominance component of the first luminance-chrominance
signal to obtain a second luminance-chrominance signal.
	However Keating discloses in an analogous art directed to color conversion for a display, performing a saturation mapping in [0126] to increase the saturation of some pixels, for example increasing the saturation of pixels in a frame having at least a threshold brightness level.
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to selectively increase the saturation of pixels via a saturation mapping, as disclosed in Keating, in order to compensate for changes in brightness and/or saturation occurring from presenting an HDR image on an SDR display (Keating [0048]).

	Regarding claim 10, the combination of Wallace in view of Keating discloses the limitations of claim 9, upon which depends claim 10.  This combination, specifically Wallace, further discloses: the apparatus according to claim 9, wherein the to-be-processed video signal is a high dynamic range (HDR) signal and the second luminance-chrominance signal is a standard dynamic range (SDR) signal (Column 6, lines 34-39 disclose the dynamic ranger converter 150 can be programmed to support multiple HDR to SDR standard applications.).

	Regarding claim 11, the combination of Wallace in view of Keating discloses the limitations of claim 9, upon which claim 11 depends.  This combination, specifically Wallace, further discloses: the apparatus according to claim 9, wherein the instructions further cause the at least one processor to:
calculate a temporary luminance value based on each primary color value of the first linear
RGB signal (As disclosed in column 9, lines 45-49, color space converter 328 color converts 
the scaling color remapped components in accordance with dynamic color transform metadata 202);
convert the temporary luminance value based on a preset luminance mapping curve, to obtain
an adjustment coefficient (dynamic color transform): and
multiply each primary color value by the adjustment coefficient to obtain the second linear RGB signal (Column 10, lines 55-59.).

Regarding claim 12, the combination of Wallace in view of Keating discloses the limitations of claim 11, upon which depends claim 12.  This combination, specifically Keating, further discloses: the apparatus according to claim 11, wherein the temporary luminance value is calculated according to the following formula:
Y = C1 x R + C2 x G + C3 x B, where
Y is the temporary luminance value, R, G, and B are respectively primary color values of the first linear RGB signal, C1 = 0.2627, C2 = 0.678, and C3 = 0.0593.
Keating discloses more generally in [0079]-[0087] performing a conversion from RGB to XYZ colorspaces, and in this context discloses weights for a matrix conversion, such as in [0080]-[0081], [0083].  For instance, weights for a ‘Y’ output in [0080] are: .267, .678, and .0593, for R, G, and B respectively. 

Regarding claim 13, the combination of Wallace in view of Keating discloses the limitations of claim 11, upon which depends claim 13.  This combination, specifically Wallace, further discloses: the apparatus according to claim 11 wherein the instructions further cause the at least
one processor to:
determine, by using a first mapping relationship table, the adjustment coefficient corresponding to the temporary luminance value, wherein the first mapping relationship table is used to store a horizontal coordinate value and a vertical coordinate value of at least one sampling point on the luminance mapping curve (Wallace discloses in column 7, lines 40-67 with respect to figure 4 a linearizer/delinearizer includes a transfer function/look-up table that the linearizer/delinearizer 300 uses to map luminance values from a linear domain of x to a log2(x) domain.  Figures 5 and 6 illustrates the transfer function.).

Regarding claim 16, the combination of Wallace in view of Keating discloses the limitations of claim 9, upon which depends claim 16.  This combination, specifically Wallace, further discloses:
the apparatus according to claim 9, wherein a color format of the first luminance-chrominance
signal comprises a YUV format or a YCbCr format (See column 6, lines 51-56). 

Regarding claim 17, a non-transitory computer-readable storage medium, wherein the computer-readable storage medium comprises computer-executable instruction, when the instruction 1s executed by at least one processor, cause an apparatus to:
perform color space conversion on a to-be-processed video signal to obtain a first non-linear red green blue (RGB) signal (Color space converter 205 and 235 of figure 3, converts a source video 200 to a non-linear color space as disclosed in column 5, lines 54-59.):
convert the first non-linear RGB signal based on an electro-optical transfer function, to obtain a first linear RGB signal (As further disclosed in lines 56-63 of column 5, a linearizer 210 of figure 3 converts the non-linear color space signals to linearized color space signals using, for instance an electro-optical transfer function.):
perform luminance mapping on the first linear RGB signal to obtain a second linear RGB signal (As disclosed in column 9, lines 42-45 with respect to figure 7, color volume transformer 215 of figure applies luminance tone mapping color space signal 330, generating a transformed color space signal.), wherein a luminance value range corresponding to the second linear RGB signal is the same as a luminance value range corresponding to a display device:
convert the second linear RGB signal based on an optical-electro transfer function, to obtain a second non-linear RGB signal (Delinearizer 230):
perform color space conversion on the second non-linear RGB signal to obtain a first luminance-chrominance signal (Color space converter 235): and
Wallace does not disclose:
perform saturation mapping on a chrominance component of the first luminance-chrominance
signal to obtain a second luminance-chrominance signal.
	However Keating discloses in an analogous art directed to color conversion for a display, performing a saturation mapping in [0126] to increase the saturation of some pixels, for example increasing the saturation of pixels in a frame having at least a threshold brightness level.
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to selectively increase the saturation of pixels via a saturation mapping, as disclosed in Keating, in order to compensate for changes in brightness and/or saturation occurring from presenting an HDR image on an SDR display (Keating [0048]).

Regarding claim 18, the combination of Wallace in view of Keating discloses the limitations of claim 17, upon which claim 18 depends.  This combination, specifically, Wallace, further discloses: the computer-readable storage medium according to claim 17, where the instruction further causes the apparatus to (): 
the computer-readable storage medium according to claim 17, wherein the instructions further cause the apparatus to:
calculate a temporary luminance value based on each primary color value of the first linear
RGB signal (As disclosed in column 9, lines, the scaling color remapped components in accordance with with dynamic color transform metadata 202);
convert the temporary luminance value based on a preset luminance mapping curve, to obtain
an adjustment coefficient (dynamic color transform is a preset mapping curve, shown in figures 5, 6.): and
multiply each primary color value by the adjustment coefficient to obtain the second linear RGB signal (Column 10, lines 55-59.).

Regarding claim 19, the combination of Wallace in view of Keating discloses the limitations of claim 18, upon which depends claim 19.  This combination, specifically Keating, further discloses: the computer-readable storage medium according to claim 18, wherein the temporary luminance value is calculated according to the following formula:
Y = C1 x R + C2 x G + C3 x B, where
Y is the temporary luminance value, R, G, and B are respectively primary color values of the first linear RGB signal, C1 = 0.2627, C2 = 0.678, and C3 = 0.0593.
Keating discloses more generally in [0079]-[0087] performing a conversion from RGB to XYZ colorspaces, and in this context discloses weights for a matrix conversion, such as in [0080]-[0081], [0083].  For instance, weights for a ‘Y’ output in [0080] are: .267, .678, and .0593, for R, G, and B respectively. 

Allowable Subject Matter
Claims 6, 7, 14, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose or suggest:

Regarding claim 14, the apparatus according to claim 12, wherein the instructions further cause the at least one processor to:
convert the temporary luminance value based on a preset saturation mapping curve, to obtain a saturation factor; and
multiply a product of the saturation factor and a preset chrominance adjustment factor by a chrominance value of the chrominance component, to obtain an adjusted chrominance value.

The closest prior art, Keating, discloses using a saturation mapping curve to selectively adjust the saturation before display (See [0126]).  However, there is no disclosure or suggestion to “multiply a product of the saturation factor and a preset chrominance adjustment factor by a chrominance value of the chrominance component, to obtain an adjusted chrominance value.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/               Examiner, Art Unit 2425